Appellant insists that the testimony is not strong enough to justify the jury in finding that he did not have authority from the owner of the alleged stolen animal, to slaughter and appropriate same. We have again reviewed the facts, and can not agree with this contention. The circumstances of the slaughter of the animal were somewhat peculiar. It was shot in the woods by appellant and then carried some eight or nine miles to a point where it was skinned and cut up. It was shot just before night, and the skinning, cutting up, etc., were in the night time. The owner of the alleged stolen animal testified positively denying that he gave appellant permission to kill and appropriate same. Appellant and two *Page 482 
witnesses testified to the fact that such permission was given. One of these two witnesses was related to appellant. The entire purpose and express direction of our statute is that in matters pertaining to the facts, such as the credibility of the witnesses and the weight to be given their testimony, the jury's decision is to be taken, except in case there be no testimony supporting same. Mere conflicts in testimony are always for the jury's settlement. We do not feel justified in disturbing a verdict which has the support this one has.
The motion for rehearing is overruled.
Overruled.